DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 5, 7 and 9-10 are objected to because:
Claim 3, line 2, “a flow path” should be –the flow path-.
Claim 3, line 4, “a flow path” should be –the flow path-.
Claim 5, line 3, “a flow path” should be –the flow path-.
Claim 7, line 7, “a flow path” should be –the flow path-.
Claim 9, line 6, “a flow path” should be –the flow path-.
Claim 10, line 7, “a flow path” should be –the flow path-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirose et al, JP 2012079601 [Hirose].

a cylindrical gas tank (container) that is filled with an insulating gas (arc extinguishing gas) [para.0016],
a movable main contact (labeled in fig.6, below) that moves in an axial direction to separate from a fixed main contact (labeled in fig.6, below) and interrupt a current;
a movable arc contact (11) that generates an arc (labeled in fig.6, below)  between the movable arc contact (11) and a fixed arc contact (12) at a time of the interruption of the current;
a puffer cylinder (15) having one end portion at which the movable main contact (labeled in fig.6, below) is provided;
a hollow rod (16) that is arranged inside the puffer cylinder (15), has one end portion at which the movable arc contact (11) is provided, and has an inner space through which the insulating gas flows;
a thermal puffer chamber (21) that is formed by being surrounded by the puffer cylinder (15) and the hollow rod (16);
an insulating cover (13) that is provided at one end portion of the hollow rod (16), and covers the movable arc contact (11);
an insulating nozzle (14) provided at one end portion of the puffer cylinder (15); and
a flow guide (41) that is a cylindrical member extending in the axial direction,
the movable main contact (labeled in fig.6, below), the movable arc contact (11), the puffer cylinder (15), the hollow rod (16), the thermal puffer chamber (21), the insulating cover (13), the insulating nozzle (14), and the flow guide (41) being included in the cylindrical gas tank (container), where
the flow guide (41) is installed in the thermal puffer chamber (21), is positioned on an outer circumference side of the hollow rod (16), and has one end portion connected to the insulating nozzle (14), and a space (61) between the flow guide (41) and the hollow rod (16) is connected to a space (22) 
		
    PNG
    media_image1.png
    371
    353
    media_image1.png
    Greyscale

Regarding claim 2, Hirose further discloses where the flow guide (41) has another end portion that is at a position farther from the insulating nozzle (14) in the axial direction than a center of the thermal puffer chamber (21) in the axial direction is.
Regarding claim 3, Hirose further discloses where a flow path area of a flow path of the insulating gas, the flow path being the space (61) between the flow guide (41) and the hollow rod (16),is larger than a flow path area of a flow path of the insulating gas, the flow path being the space(labeled in fig.6, below) between the insulating nozzle (14) and the insulating cover (13).
Regarding claim 4, Hirose further discloses where the flow guide (41) includes a hole (53) penetrating a side surface of the flow guide (41) in a radial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Schriek et al., WO 2012/139916 [Schriek].
Regarding claim 5,  Hirose fails to disclose wherein a flow path area of the hole is larger than a flow path area of a flow path of the insulating gas, the flow path being the space between the flow guide and the hollow rod.
Schriek discloses (fig. 2) a gas circuit breaker where a flow path area of a hole (18) is larger than a flow path area of a flow path (19) of an insulating gas, the flow path (19) being a space between a flow guide (17a) and a hollow rod (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the hole of Hirose with the teaching of the hole of Schriek, thereby providing a meandering, swirling and cooling effect of the hot insulating gas entering the thermal chamber, resulting in rapid extinguishing of the arc at the contacts separation.
Regarding claim 6, Hirose further discloses where a flow path area of a flow path of the insulating gas, the flow path being the space (61) between the flow guide (41) and the hollow rod (16), is larger than a flow path area of a flow path of the insulating gas, the flow path being the space (labeled in fig.6, above) between the insulating nozzle (14) and the insulating cover (13).
Hirose fails to disclose wherein a flow path area of the hole is larger than a flow path area of a flow path of the insulating gas, the flow path being the space between the flow guide and the hollow rod,.
Schriek discloses (fig. 2) a gas circuit breaker where a flow path area of a hole (18) is larger than a flow path area of a flow path (19) of an insulating gas, the flow path (19) being a space between a flow guide (17a) and a hollow rod (1).

Regarding claim 7, Hirose fails to disclose wherein the flow guide extends in the axial direction obliquely toward a radially outer side.
Schriek discloses (fig.2) a gas circuit breaker where a flow guide (17a) extends in an axial direction obliquely toward a radially outer side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow guide of Hirose with the teaching of the barrier of Schriek, thereby providing a favorable gas flow into the puffer chamber.
Regarding claim 9, Hirose further discloses a mechanical puffer chamber (32) connected with the thermal puffer chamber (21) by a communicating hole (18); and a check valve (23) that is provided inside the thermal puffer chamber (21), and opens and closes the communicating hole (18), where a flow path of the insulating gas, the flow path being the space (61) between the flow guide (41) and the hollow rod (16), is formed such that the insulating gas flows toward the check valve (23).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Schriek  and further in view of Slamecka, US 4565911.
Regarding claim 8, Hirose and Schriek fail to teach, wherein the hollow rod has an outer circumferential surface extending in the axial direction obliquely toward the radially outer side.
Slamecka discloses a similar switching device (1) where a hollow rod (16) has an outer circumferential surface (18) extending in an axial direction obliquely toward a radially outer side (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hollow rod of Hirose with the teaching of the rod of 
Regarding claim 10, Hirose further discloses a mechanical puffer chamber (32) connected with the thermal puffer chamber (21) by a communicating hole (18); and a check valve (23) that is provided inside the thermal puffer chamber (21), and opens and closes the communicating hole (18), where a flow path of the insulating gas, the flow path being the space (61) between the flow guide (41) and the hollow rod (16), is formed such that the insulating gas flows toward the check valve (23).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed gas circuit breaker, where the hole has a flow path area that decreases from a radially outer side toward a radially inner side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakuyama et al, Yaginuma et al, Audou et al, Seki et al, Yamada et al and Seeger et al are examples of gas circuit breakers comprising structures configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833